Citation Nr: 0422691	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-18 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for residuals of 
fracture at T-12 with degenerative changes, currently rated 
as 20 percent disabling.


ATTORNEY FOR THE BOARD

K. H. Berke, Counsel





INTRODUCTION

The veteran served on active duty from June 1983 to April 
1987.

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO), which granted the veteran an increased 
rating of  20 percent for service-connected residuals of a 
fracture at T-12 with degenerative changes.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In October 1990, the veteran was awarded service connection 
for residuals of a fracture of T-12.  A noncompensable 
disability rating was assigned under Diagnostic Code 5285, 
for residuals of a fracture of a vertebra.  

Thereafter, on examination in October 1997, magnetic 
resonance imaging (MRI) of the veteran's thoracic spine was 
interpreted as showing slight diskogenic degenerative disease 
at T8-9 and T12-L1.  See Examination report from George A. 
Frey, M.D. dated October 30, 1997.  There was a small to 
moderate-sized osteophyte posteriorly at T11-12.  See MRI 
Report Form, dated September 3, 1997.

In June 1998, the RO recharacterized the veteran's disability 
as residuals of a fracture of T-12 with degenerative changes 
and continued the noncompensable rating.  A 10 percent rating 
was assigned under Diagnostic Code 5285-5292 by means of a 
June 1999 rating decision.

More recently, on September 20, 2002, the veteran submitted a 
claim for an increased rating.  In conjunction with his 
claim, he was afforded a VA examination in October 2002.  His 
complaints included radiating pain down the lateral aspect of 
his left thigh.  X-rays of the lumbar spine were interpreted 
as normal, with well-maintained intervertebral disc spaces 
and no fracture of other focal bone abnormality.  The 
examiner noted that neither the claims folder nor the 
previous MRI report was available for review.  In January 
2003, the RO assigned a 20 percent rating for the veteran's 
service-connected disability under Diagnostic Code 5285-5292.

In view of the foregoing, re-examination of the veteran is 
warranted to determine the nature of the degenerative changes 
associated with his service-connected residuals of a fracture 
of T-12.  The examiner must also review the claims folder in 
conjunction with the examination.  

Additionally, any relevant treatment records should be 
obtained and the RO must consider the changes to Diagnostic 
Code 5293 (intervertebral disc syndrome), if applicable.

Accordingly, the claim is remanded for the following:  

1.  Ask the veteran to identify all 
medical care providers that treated him 
for his service-connected residuals of 
fracture at T-12 with degenerative 
changes since 2002 and make arrangements 
to obtain these records.  

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for appropriate VA 
examination of his thoracic spine.  The 
claims folder must be made available to 
the examiner for review.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected fracture at T-12 with 
degenerative changes, to include any 
neurological and orthopedic residuals.  
The examiner should specifically 
identify the nature of the degenerative 
changes, if any, associated with the 
fracture at T-12.  

The examiner should note detailed range 
of motion measurements for the thoracic 
spine.  Whether there is any pain, 
weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the thoracic spine is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  

The examiner should also state whether 
there is any loss of lateral spine 
motion, unilateral, in a standing 
position; osteoarthritic changes; 
narrowing or irregularity of joint space; 
abnormal mobility on forced motion; 
listing of the spine; or positive 
Goldthwait's sign.  

If intervertebral disc syndrome is 
identified as part of the service-
connected thoracic spine disability, the 
examiner should state, if possible, the 
severity, frequency, and duration of 
recurring attacks of intervertebral disc 
syndrome, if the veteran suffers such 
attacks, and the extent to which relief 
is experienced between such attacks.  Are 
there persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief?  Does the veteran require bed 
rest prescribed by a physician and 
treatment by a physician?  

The examiner should further state whether 
or not the veteran has favorable or 
unfavorable ankylosis of the entire 
thoracolumbar spine, or demonstrable 
deformity of a vertebral body.  

Further, the examiner is requested to 
provide a full description of the effects 
of the veteran's service-connected 
thoracic spine disorder upon his ordinary 
activity, including employment.  

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

3.  Thereafter, review the claims folder 
and ensure that the foregoing development 
has been conducted and completed in full.  
Specific attention is directed to the 
examination report.  Ensure that the 
medical report is complete and in full 
compliance with the above directives.  If 
the report is deficient in any manner or 
fails to provide the specific opinion(s) 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  The RO must document its 
consideration of the old and new criteria 
for evaluating disorders of the spine, 
where applicable.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002); 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); 69 
Fed. Reg. 32,449 (June 10, 2004).  If the 
decision with respect to the claim on 
appeal remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 



